MORROW, Presiding Judge.
The possession of intoxicating liquor for the purpose of sale is the offense; penalty assessed at confinement in the penitentiary for one year.
The facts heard before the trial court are not brought up for review.
There are alleged irregularities upon which appellant relies for a reversal, which cannot be appraised in the absence of the facts from which they arise.
Nothing demanding or authorizing a reversal appearing in the record, this court has no choice other than to affirm the judgment, which is accordingly ordered.